 



Exhibit 10.1
CHANGE IN CONTROL COMPENSATION AGREEMENT
BETWEEN
ORIENTAL FINANCIAL GROUP INC.
AND
MARI EVELYN RODRIGUEZ
Agreement made as of the 11th day of July, 2006, by and between Oriental
Financial Group Inc., a Puerto Rico corporation and a financial holding company
with principal offices in San Juan, Puerto Rico (hereinafter referred to as
“OFG”) and Man Evelyn Rodriguez, of legal age, married, business executive and
resident of Guaynabo, Puerto Rico (hereinafter referred to as the “Executive
Officer”).
WITNESSETH:
WHEREAS, the Executive Officer is presently an Strategic Planning and Marketing
Head of OFG;
WHEREAS, it is in the best interest of OFG to promote the retention of the
Executive Officer’s services on behalf of OFG by reducing concerns that the
Executive Officer may be adversely affected in the event of change in control of
OFG as defined herein below;
WHEREAS, OFG and the Executive Officer wish to enter into this Agreement to set
forth the terms and conditions for the payment by OFG of certain compensation to
the Executive Officer in the event of a termination of Executive Officer’s
employment as a result of a change in control of OFG;
NOW, THEREFORE, in consideration of the mutual covenants set forth herein, OFG
and the Executive Officer do hereby agree as follows:
1. TERM.
This Agreement shall be in full force and effect so long as the Executive
Officer is employed by the Company.
2. TERMINATION OF EMPLOYMENT DUE TO A CHANGE IN CONTROL
A. In the event there is a Change in Control of OFG (as defined herein below)
while this Agreement is in effect and as a result thereof or within one (1) year
after the Change in Control, the Executive Officer’s employment with OFG is
terminated by OFG or its successor in interest, the Executive Officer shall be
entitled to the cash payment compensation determined as provided in subparagraph
B below.
B. The cash payment compensation shall be in an amount equal to two (2) times
the sum of the Executive Officer’s annual base salary at the time the
termination of his employment occurs and the last cash bonus paid to the
Executive Officer prior to the termination of his employment.
C. The cash payment compensation shall be in lieu of any other payments which
the Executive Officer may be entitled to receive by law, contract or otherwise.
The cash payment compensation shall be due and payable in a lump sum to the
Executive Officer on or before the thirtieth (3Q”) day following the termination
of the Executive Officer employment. The receipt of the cash payment
compensation shall not affect the rights of Executive Officer to any vested
benefits or accrued compensation, including bonuses.
D. For purposes of this Agreement, a “Change in Control of OFG” shall be deemed
to have occurred if any Person or persons acting as a group within the meaning
of Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), is or becomes the Beneficial Owner (as defined in Rule
13d—3 under the Exchange Act), directly or indirectly, of securities of OFG
representing 25% or more of either the then outstanding shares of common stocks
of OFG or the combined voting power of OFG’s then outstanding securities and if
individuals who on the date hereof are members of OFG’s Board of Directors cease
for any reason to constitute at least a majority thereof, unless the appointment
election or nomination of each new director who was not a director on the date
hereof has been approved by at least two—thirds of the directors in office on
the date hereof.
E. For purposes of this Agreement, “Person” shall have the meaning given in
Section 3(a) (9) of the Exchange Act, except that such term shall not include
(i) OFG or any of its subsidiaries; (ii) an individual who on the date of this
Agreement is a director or officer of OFG or any of its subsidiaries, or a
beneficial owner of more than ten percent (10%) of OFG’s outstanding securities;
(iii) a trustee or other fiduciary holding securities under an employee benefit
plan of OFG or any of its subsidiaries; (iv) an underwriter temporarily holding
securities pursuant to an offering of such securities; or (v) a corporation or
entity owned, directly or indirectly, by the stockholders of OFG in
substantially the same proportion as their ownership of stock of OFG on the date
of this Agreement.

 



--------------------------------------------------------------------------------



 



F. Notwithstanding anything to the contrary herein, any event or transaction
which would otherwise constitute a Change in Control of OFG (hereinafter
referred to as a “Transaction”) shall not constitute a Change in Control of OFG
for purposes of this Agreement if the Executive Officer participates as an
acquirer in the Transaction or as an equity investor or stockholder of the
acquiring entity or any of its affiliates and thus, the Executive Officer shall
not be entitled to receive the benefits provided for in this Agreement.
3. ASSIGNMENT.
This Agreement is personal to each of the parties hereto and neither party may
assign or delegate any of his or its rights or obligations hereunder without
first obtaining the written consent of the other party.
4. AMENDMENTS OR ADDITIONS.
No amendments or additions to this Agreement shall be binding unless in writing
and signed by both parties. The prior approval by a two—thirds affirmative vote
of the full Board of Directors of OFG shall be required in order for OFG to
authorize any amendments or additions to this Agreement, to give any consent or
waivers of provisions of this Agreement, or to take any other action under this
Agreement.
5. MISCELLANEOUS.
A. The provisions of this Agreement shall be deemed severable and the invalidity
or unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof.
B. This Agreement shall be governed in all respects and be interpreted by and
under the laws of the Commonwealth of Puerto Rico, except to the extent that
such law may be preempted by applicable United States federal law, in which case
this Agreement shall be governed and be interpreted by and under United States
federal law. Venue for the litigation of any and all maters arising under or in
connection with this Agreement shall be laid in the United States District Court
for the District of Puerto Rico, at San Juan, in the case of federal
jurisdiction, and in the Court of First Instance, Superior Part, the
Commonwealth of Puerto Rico in San Juan, in the case of state court
jurisdiction.

     
EXECUTIVE OFFICER
  ORIENTAL FINANCIAL GROUP INC.
 
   
/s/ Mari Evelyn Rodriguez
  /s/ José Rafael Fernández
 
   
Mari Evelyn Rodriguez
  José Rafael Fernández
 
  President and CEO

 